977 F.2d 596
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Barbara SCHWARZ, Plaintiff-Appellant,v.INTERPOL, OFFICE OF INFORMATION AND PRIVACY, Defendants-Appellees.
No. 92-4108.
United States Court of Appeals, Tenth Circuit.
Oct. 19, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Barbara Schwarz appeals the denial of a motion which she filed in the district court "to obtain no charge photocopies of my court papers at the United States District Court as impecunious plaintiff of that court".   The magistrate judge denied the motion "at this time" due to the fact that the issues in the underlying case filed by Ms. Schwarz had not been joined, and insufficient need had been demonstrated;  but advised Ms. Schwarz that "she may renew her request" upon a proper showing of need during the future course of the case.   Ms. Schwarz appealed the magistrate judge's order to the district court which issued an order on July 2, 1992, declining to modify or set aside any portion of the magistrate judge's order.


3
The motion in question was filed in a proceeding commenced in the district court by Ms. Schwarz in May, 1992.   That proceeding remains unresolved.   Ms. Schwarz acknowledges her awareness of that fact in her papers filed with this court, in which she states:  "Please note that the U.S. District Court has not yet decided on the main issue of the cases...."  In her brief on appeal Ms. Schwarz also raises the very issues which are pending in the district court.   We cannot review those issues except on appeal from a decision by the district court, and we cannot predict what that decision will be.


4
We have jurisdiction to review only "final decisions," 28 U.S.C. § 1291, and specific types of interlocutory orders defined by statute, 28 U.S.C. § 1292.   See Firestone Tire and Rubber Co. v. Risjord, 449 U.S. 368 (1981).   A final decision generally is one that disposes of all issues on the merits and leaves nothing for the court to do but execute the judgment.   Van Cauwenberghe v. Biard, 486 U.S. 517, 521 (1988).   No exception to that rule would apply to the circumstances of the matter before us.   Accordingly, because the order in question is interlocutory, and no final decision has been rendered in the case filed by Ms. Schwarz in the district court, this court is without jurisdiction to entertain this appeal, and the appeal is hereby DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3